     Case 2:20-cv-01305-KJM-DB Document 12 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   Lance K. Henderson,                                   No. 2:20-cv-1305-KJM-DB
11                             Petitioner,                 ORDER
12           v.
13
     State of California,
14
                               Respondent.
15

16          The court is in receipt of petitioner Lance Henderson’s post-judgment request for an

17   evidentiary hearing. ECF No. 11. Because that request was filed within twenty-eight days of the

18   judgment, the court construes it as a motion for relief under Federal Rule of Civil Procedure

19   59(e). See Am. Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898–99 (9th

20   Cir. 2001). “Under Rule 59(e), a motion for reconsideration should not be granted, absent highly

21   unusual circumstances, unless the district court is presented with newly discovered evidence,

22   committed clear error, or if there is an intervening change in the controlling law.” 389 Orange St.

23   Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999) (citation omitted). Petitioner’s request

24   does not satisfy this standard and is denied. Any future requests for relief on similar grounds will

25   be disregarded.

26          This order resolves ECF No. 11.

27          IT IS SO ORDERED.

28   DATED: March 15, 2021.

                                                     1
